Detailed Action
This office action is a response to an application filed on 1/09/2020 in which claims 1 – 30 are pending and ready for examination.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 7/09/2020.
Drawings
The Examiner contends that the drawings submitted on 1/09/2020 are acceptable for examination proceedings. 
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 cites the following;
21. An apparatus for wireless communication, comprising: 

means for determining, based on the congestion level, a retransmission scheme for transmitting and/or retransmitting communications in the wireless network; and 
means for transmitting or retransmitting a communication in the wireless network based on the retransmission scheme.  


MEANS PLUS
(A)Means
(B) Functional Language
(C) Structure
112(f) INVOKED
(1)
 means for determining
Y
determining..
Yes
Y
(2)
means for determining, based on the congestion level,
Y
Determining,,
Yes
Y
(3)
means for transmitting or retransmitting
Y
transmitting
Yesy
Y


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: ‘means for dynamically forbidding’.in claim 20
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Therefore Examiner finds Instance (1) and (3) invokes 112(f), however instance (2) does not invoke 112(f).
With respect to Instance (1), Examiner finds in ¶[0049] of the Specification sufficient structure to support this element i.e. ‘[0049] In an aspect, transmitting component 142 can optionally include a congestion determining component 252 for determining a congestion level or other congestion metric for a wireless network,,’
In an aspect, transmitting component 142 can optionally include a congestion determining component 252 for determining a congestion level or other congestion metric for a wireless network, and/or a retransmission scheme component 254 for selecting or defining a retransmission scheme for transmitting and/or retransmitting a communication in the wireless network based on the congestion.’
With respect to Instance (3), Examiner finds in ¶[0052] of the Specification sufficient structure to support this element i.e. [0052] In method 300, at Block 302, a congestion level related to communicating with one or more devices in a wireless network can be determined. In an aspect, congestion determining component 252, e.g., in conjunction with processor(s) 212, memory 216, transceiver 202, transmitting component 142, etc., can determine the congestion level related to communicating with the one or more devices in the wireless network.
Therefore, Instance (1) and Instance (3) does not raise any concerns under 112(b)>
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications.

Claim Rejections - 35 U$C § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Support for CRM is found in
[0010] In another example, a computer-readable medium, including code executable by one or more processors for wireless communication is provided.

Here a CRM may be either transitory or non-transitory, the former of which is a signal that is not a process, machine, manufacture, or composition of matter, or any new and useful improvement – and is therefore non-statutory.

Claims 27 – 30 are rejected as dependent of Claim 26.

A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim (i.e., a non-transitory computer readable medium). Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 16, 21, 24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Suneya United States Patent Application 20080313520 in view of Amini United States Patent Application 20150131542. 
With regards to Claims 1, 11, 21, and 26, Suneya teaches of a method for wireless communication, comprising determining a congestion level related to communicating with one or more devices in a wireless network and determining, based on the congestion level, a retransmission for transmitting and/or retransmitting communications in the wireless network; ¶[0067]  According to the above-described method, retransmission of packets can be controlled with consideration given to the congestion state {i.e. level} of the communication path.
Suneya teaches discloses the invention substantially as recited above, however Suneya does not teach of transmitting or retransmitting a communication in the wireless network based on the retransmission scheme. Amini in the same field of endeavor as Suneya teaches in ¶[0054]Certain embodiments further address congestion control. Each MTCP subflow may behave as a legacy TCP flow except for the congestion control algorithms. Accordingly, after the 3-way handshake, each subflow may maintain its own congestion window and retransmission scheme during data transfer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Amini.



 With regards to Claims 6, 16, 24, and 29, Suneya teaches the invention substantially as recited above, however Suneya does not teach where determining the retransmission scheme includes determining the retransmission scheme from a configured mapping of congestion levels to retransmission schemes. Amini in the same field of endeavor as Suneya teaches in ¶[0054]Certain embodiments further address congestion control. Each MTCP subflow may behave as a legacy TCP flow except for the congestion control algorithms. Accordingly, after the 3-way handshake, each subflow may maintain its own congestion window and retransmission scheme during data transfer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Amini.

One would have been motivated to modify Suneya in this manner so that different congestion states can be mitigated by specific retransmission scheme.

Claims 7 - 10, 17 – 20, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Suneya United States Patent Application 20080313520 in view of Amini United States Patent Application 20150131542 and in further view of Ma United States Patent Application 20170303159.

With regards to Claim 7, 17, 25, and 30, Suneya teaches the invention substantially as recited above, however Suneya does not teach where determining the congestion level is based at least in part on determining one or more metrics associated with a channel over which the communication can be transmitted in the wireless network.  Ma in the same field of endeavor as Suneya teaches in ¶[0077] In an example, congestion detection 405 may determine whether congestion exists and/or a congestion level based on one or more MAC layer metrics, such as a queue size and/or a channel busy time. One or more metrics may be updated, e.g., periodically and/or upon request.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Ma.



With regards to Claims 8, 18, Suneya teaches the invention substantially as recited above, however Suneya does not teach where the one or more metrics include one or more of a channel busy ratio, a number of resources reserved by the one or more devices, a number of resource allocations that can allow for transmitting the communication, a ratio of packets in a same priority or quality-of-service class of the communication that cannot be transmitted due to lack of resources, or any combination thereof.  Ma in the same field of endeavor as Suneya teaches in ¶[0077] In an example, congestion detection 405 may determine whether congestion exists and/or a congestion level based on one or more MAC layer metrics, such as a queue size and/or a channel busy time {i.e. a channel busy ratio} . One or more metrics may be updated, e.g., periodically and/or upon request.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Ma.

One would have been motivated to modify Suneya in this manner so that based on channel busy ratio metrics, congestion levels can be determined that may be mapped to choose an appropriate retransmission scheme.

With regards to Claims 9, 19, Suneya teaches the invention substantially as recited above, however Suneya does not teach where determining the congestion level includes mapping the one or more metrics to a congestion index, and wherein determining the retransmission scheme includes determining the retransmission scheme based on the congestion index.  Ma in the same field of endeavor as Suneya teaches in ¶[0077] In an example, congestion detection 405 may determine whether congestion exists and/or a congestion level based on one or more MAC layer metrics, such as a queue size and/or a channel busy time {i.e. congestion index } . One or more metrics may be updated, e.g., periodically and/or upon request.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Ma.



With regards to Claims 10, 20, Suneya teaches the invention substantially as recited above, however Suneya does not teach where determining the congestion level further includes determining the congestion index based at least in part on a priority, a quality- of-service class for the communication, or any combination thereof. Ma in the same field of endeavor as Suneya teaches in ¶[0081] RTP 1 managing MPDU 1 traffic flow, RTP 2 managing MPDU 2 traffic flow and RTP n managing MPDU k traffic flow, where each traffic flow may have its own priority.  A congestion determination, e.g., a congestion level, may be provided to parameter adapter 625. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Ma.

One would have been motivated to modify Suneya in this manner so that based on congestion indicia levels such as priority and QoS as these are global indices which can be used to determine mapping to an appropriate retransmission scheme.
Claims 2, 12. 22, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Suneya United States Patent Application 20080313520 in view of Amini United States Patent Application 20150131542 and in further view of Malik United States Patent Application 20150036573. 
 
With regards to Claim 2, 12. 22, and 27, Suneya discloses the invention substantially as recited above, however Suneya does not teach where the retransmission scheme defines a number of retransmissions to attempt before dropping the communication.  Malik in the same field of endeavor as Suneya teaches in ¶[0071] The remote control 102 may transmit both the previous user input and the current user input in a common command message.  In some embodiments, the remote control 102 may transmit the previous user input and the current user input for a predetermined retransmission time interval and/or for a predetermined number of retransmission attempts before dropping both the user inputs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Malik.

.
Claims 3 , 5, 13, 15, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over  Suneya United States Patent Application 20080313520 in view of Amini United States Patent Application 20150131542 and in further view of Matsumoto United States Patent Application 20170164396. 

With regards to Claims 3, 13. 23, and 28, Suneya discloses the invention substantially as recited above, however Suneya does not teach where the retransmission scheme defines a number of blind retransmissions and a number of feedback-based retransmissions to attempt before dropping the communication.  Matsumoto in the same field of endeavor as Suneya teaches in ¶[0023] In a case where D2D communication is performed by the transmission of D2D communication data by broadcast by a transmission-side user terminal, it is assumed that a reliability of the D2D communication is improved by performing a Blind HARQ in which the transmission-side user terminal decides the number of times of re-transmissions of retransmission data, independent of a feedback from a reception-side user terminal that receives the D2D communication data.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Matsumoto.

One would have been motivated to modify Suneya in this manner so that a number of blind retransmissions and a number of feedback-based retransmissions to attempt before dropping the communication can be specified with respective transmission scheme.

With regards to Claims 5, 15, Suneya discloses the invention substantially as recited above, however Suneya does not teach of indicating in the communication that feedback is expected for the communication. Matsumoto in the same field of endeavor as Suneya teaches in ¶ [0082] The UE 100 retransmits the retransmission data by a Blind HARQ {i.e. expected feedback} in which the UE 100 itself decides the number of times of re-transmissions (HARQ frequency) of the retransmission data.
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Suneya with the teachings of Matsumoto.


Claims 4  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Suneya United States Patent Application 20080313520 in view of Amini United States Patent Application 20150131542 and in further view of Matsumoto United States Patent Application 20170164396 and in further view of Wu United States Patent Application 20170230959

With regards to Claims 4.14, , Suneya discloses the invention substantially as recited above, however Suneya does not teach where the retransmission scheme defines a pattern of one or more blind retransmissions and feedback-based retransmissions to attempt before dropping the communication. 
Wu in the same field of endeavor as Suneya teaches in ¶ [0145] In non -feedback communication, to guarantee the reliability of communication, a data transmission scheme of blind retransmission can be introduced, that is, a sending terminal directly transmits a packet, for example, a Transmission Block (TB) or a Medium Access Control (MAC) Packet Data Unit (PDU), for a certain number of times. For example, the sending terminal retransmits a packet for three times after sending the packet for the first time {i.e. a pattern}, that is, sends the packet for four times. In the actual communication, a receiving terminal needs to know a specific value for the number of data transmission times so as to guarantee the correct receiving of data.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	
	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462